Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on April 21, 2021 for patent application 16/756,521 filed on April 16, 2020.


Claims 1 and 3-13 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase et al. (Pub. No.: US 2010/0223370).
Regarding claim 1, Kase discloses a first information processing device (Fig. 4, element 1), comprising: a first communication section configured to communicate via an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]); a second communication section configured to communicate via a non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]); and a processing section configured to communicate a control command using one of the first communication section or the second communication section based on a specified condition, wherein the first communication section is further configured to communicate an IP control command as the control command via the IP, and the second communication section is further configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]), the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and the processing section is further configured to: determine whether the second information processing device is enabled to receive the control command via the IP (paras. [0140]-[0142]. “In other words, since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1.” Determining that the IP does not have a priority can be seen as determining that the second information processing device is not enabled to receive the control command via the IP.); and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP (This limitation is not positively required, as the determination could be made that the second information processing device is not enabled to receive the control command via the IP. However, in the interests of compact prosecution, Examiner will provide a redundant rejection below in which this limitation is given weight.).
Regarding claim 5, Kase discloses the first information processing device according to claim 1, wherein the specified condition corresponds to a user selection (para. [0141]; “Then, when the user selects the icon 63 shown in FIG. 9, the control unit 13 refers to the previously held priority information to select one of the HDMI control unit 11 and the Ethernet (registered trademark) control unit 12, and transmits controlling information to the recorder 2 via one of the selected HDMI control unit 11 and the Ethernet (registered trademark) control unit 12 (emphasis added).”).
Regarding claim 6, Kase discloses the first information processing device according to claim 1, wherein the first communication section is further configured to receive the IP control command issued by a controller that is connected to an IP network via the IP (Fig. 4, elements 12, 22 and 31, paras. [0072]-[0077]).
Regarding claim 7, Kase discloses the first information processing device according to claim 1, further comprising a command generator configured to generate the wire control command (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
Regarding claim 8, Kase discloses the first information processing device according to claim 7, wherein the command generator is configured to generate the wire control command based on a non-IP command issued by a remote controller (para. [0127]).
Regarding claim 9, Kase discloses the first information processing device according to claim 1, wherein the second communication section is further configured to receive the wire control command issued by a third information processing device which is different from the second information processing device (Fig. 3, elements 3-5. There can be more than one device connected to a television.).
Regarding claim 11, Kase discloses the first information processing device according to claim 1, wherein the second communication section is further configured to one of transmit or receive an audio visual (AV) stream as primary data (Fig. 4, element 2, paras. [0068]-[0070]).
Regarding claim 12, Kase discloses an information processing method, executed by a first information processing device comprising first communication section (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), and a second communication section (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), the information processing method comprising communicating a control command using one of the first communication section or the second communication section based on a specified condition, wherein the first communication section is configured to communicate an IP control command as the control command via an internet protocol (IP), the second communication section is configured to communicate a wire control command as the control command via a non-IP wired interface (paras. [0140]-[0142]). and the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface at a first time period (Fig. 4, elements 11 and 30, paras. [0072]-[0073]); determining whether the second information processing device is enabled to receive the control command via the IP (paras. [0140]-[0142]. “In other words, since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1.” Determining that the IP does not have a priority can be seen as determining that the second information processing device is not enabled to receive the control command via the IP.); and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP (This limitation is not positively required, as the determination could be made that the second information processing device is not enabled to receive the control command via the IP. However, in the interests of compact prosecution, Examiner will provide a redundant rejection below in which this limitation is given weight.).
Regarding claim 13, Kase discloses an information processing system comprising: a first information processing device; and a second information processing device configured to communicate with the first information processing device via one of Internet protocol (IP) and a wired network with a non-IP wired interface, wherein the first information processing device comprises: a first communication section configured to communicate via the IP (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), a second communication section configured to communicate via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and a processing section configured to communicate a control command using one of the first communication section or the second communication section based on a specified condition, the first communication section is configured to communicate an IP control command as the control command via the IP, the second communication section is configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]). the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and the processing section is further configured to: determine whether the second information processing device is enabled to receive the control command via the IP (paras. [0140]-[0142]. “In other words, since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1.” Determining that the IP does not have a priority can be seen as determining that the second information processing device is not enabled to receive the control command via the IP.); and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP (This limitation is not positively required, as the determination could be made that the second information processing device is not enabled to receive the control command via the IP. However, in the interests of compact prosecution, Examiner will provide a redundant rejection below in which this limitation is given weight.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308).
Regarding claim 1, Kase discloses a first information processing device (Fig. 4, element 1), comprising: a first communication section configured to communicate via an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]); a second communication section configured to communicate via a non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]); and a processing section configured to communicate a control command using one of the first communication section or the second communication section based on a specified condition, wherein the first communication section is further configured to communicate an IP control command as the control command via the IP, and the second communication section is further configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]), the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]). 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine whether the second information processing device is enabled to receive the control command via the IP; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to determine whether the second information processing device is enabled to receive the control command via the IP, and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
Regarding claim 5, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the specified condition corresponds to a user selection (Kase, para. [0141]; “Then, when the user selects the icon 63 shown in FIG. 9, the control unit 13 refers to the previously held priority information to select one of the HDMI control unit 11 and the Ethernet (registered trademark) control unit 12, and transmits controlling information to the recorder 2 via one of the selected HDMI control unit 11 and the Ethernet (registered trademark) control unit 12 (emphasis added).”).
Regarding claim 6, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the first communication section is further configured to receive the IP control command issued by a controller that is connected to an IP network via the IP (Kase, Fig. 4, elements 12, 22 and 31, paras. [0072]-[0077]).
Regarding claim 7, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses further comprising a command generator configured to generate the wire control command (Kase, Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
Regarding claim 8, the combination of Kase and Xiao discloses the first information processing device according to claim 7, and further discloses wherein the command generator is configured to generate the wire control command based on a non-IP command issued by a remote controller (Kase, para. [0127]).
Regarding claim 9, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to receive the wire control command issued by a third information processing device which is different from the second information processing device (Kase, Fig. 3, elements 3-5. There can be more than one device connected to a television.).
Regarding claim 11, the combination of Kase and Xiao discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to one of transmit or receive an audio visual (AV) stream as primary data (Kase, Fig. 4, element 2, paras. [0068]-[0070]).
Regarding claim 12, Kase discloses an information processing method, executed by a first information processing device comprising first communication section (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), and a second communication section (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), the information processing method comprising communicating a control command using one of the first communication section or the second communication section based on a specified condition, wherein the first communication section is configured to communicate an IP control command as the control command via an internet protocol (IP), the second communication section is configured to communicate a wire control command as the control command via a non-IP wired interface (paras. [0140]-[0142]). and the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface at a first time period (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
It could be argued that Kase does not explicitly disclose wherein determining whether the second information processing device is enabled to receive the control command via the IP; and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for determining whether the second information processing device is enabled to receive the control command via the IP, and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
Regarding claim 13, Kase discloses an information processing system comprising: a first information processing device; and a second information processing device configured to communicate with the first information processing device via one of Internet protocol (IP) and a wired network with a non-IP wired interface, wherein the first information processing device comprises: a first communication section configured to communicate via the IP (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), a second communication section configured to communicate via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and a processing section configured to communicate a control command using one of the first communication section or the second communication section based on a specified condition, the first communication section is configured to communicate an IP control command as the control command via the IP, the second communication section is configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]). the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine whether the second information processing device is enabled to receive the control command via the IP; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to determine whether the second information processing device is enabled to receive the control command via the IP, and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Rabii et al. (Pub. No.: US 2016/0366470).
Regarding claim 3, Kase discloses the first information processing device according to claim 1, but it could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be configured to convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 
Regarding claim 10, Kase discloses the first information processing device according to claim 9, wherein the processing section is further configured to: transmit the received wire control command to the second information processing device via the second communication section (Fig. 3, elements 3-5. There can be more than one device connected to a television; Fig. 4, element 2, paras. [0068]-[0070]; “however, the control apparatuses and the terminal apparatuses shall not be limited to these. Other AV apparatuses and home appliances may also be used as the control apparatuses and the terminal apparatuses, respectively.”), but it could be argued that Kase does not explicitly disclose wherein the processing section is further configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308), and further in view of Rabii et al. (Pub. No.: US 2016/0366470).
Regarding claim 3, the combination of Kase and Xiao discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase and Xiao to allow for the processing section to be configured to convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 
Regarding claim 10, the combination of Kase and Xiao discloses the first information processing device according to claim 9, and further disclose wherein the processing section is further configured to: transmit the received wire control command to the second information processing device via the second communication section (Kase, Fig. 3, elements 3-5. There can be more than one device connected to a television; Fig. 4, element 2, paras. [0068]-[0070]; “however, the control apparatuses and the terminal apparatuses shall not be limited to these. Other AV apparatuses and home appliances may also be used as the control apparatuses and the terminal apparatuses, respectively.”), but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase and Xiao to allow for the processing section to be configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Takatori et al. (Pub. No.: US 2009/0290487).
Regarding claim 4, Kase discloses the first information processing device according to claim 1, but it could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the IP. However, in analogous art, Takatori discloses “[w]hen failure occurs in a line connecting communication apparatuses, the blocking point of the data frame is dynamically changed to restart communication using a path where no failure has occurred. Consequently, a relay path between the communication apparatuses is maintained even if a failure occurs (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be configured to determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the IP. This would have produced predictable and desirable results, in that it would allow for the most appropriate communication path to be selected based on a plurality of relevant factors.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308), and further in view of Takatori et al. (Pub. No.: US 2009/0290487).
Regarding claim 4, the combination of Kase and Xiao discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the IP. However, in analogous art, Takatori discloses “[w]hen failure occurs in a line connecting communication apparatuses, the blocking point of the data frame is dynamically changed to restart communication using a path where no failure has occurred. Consequently, a relay path between the communication apparatuses is maintained even if a failure occurs (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase and Xiao to allow for the processing section to be configured to determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the IP. This would have produced predictable and desirable results, in that it would allow for the most appropriate communication path to be selected based on a plurality of relevant factors.


Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive, and/or they are moot in view of the new grounds of rejection.
Regarding Applicant’s arguments on pages 8-11:
The Applicant has amended independent claim 1 to incorporate features of dependent claim 2 as originally filed. Accordingly, the Applicant submits that Kase does not expressly or inherently describe at least, for example, the feature of "determine whether the second information processing device is enabled to receive the control command via the IP; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP," as recited in amended independent claim 1. 
It was alleged in the Office Action that: 
Regarding claim 2, Kase discloses ... The information processing device according to claim 1, wherein the processing section is configured to stop the communication performed using the second communication section when the processing section determines whether a second information processing device is able to receive the wire control command using the first communication section included in the second information processing device ... the second information processing device being connected to the information processing device through a wired network using the wired interface (paras. [0140]-[0142]. In other words, since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1."). 
See Office Action at pgs. 4 and 5. 
Kase describes "the TV 1 includes an HDMI control unit 11, an Ethernet (registered trademark) control unit 12, a control unit 13, a connection determining unit 14, a displaying unit 15 and a storage unit 16." See ¶ [0072] of Kase. Kase further describes "the process of selecting a network according to a function which the recorder 2 is executing; meanwhile, the process shall not be limited to this. For example, as far as an apparatus connected to the TV 1 in both of the HDMI network and the IP network NP is concerned, the connection determining unit 14 previously holds information indicating which network is used as a priority (hereinafter referred to as priority information), regardless of the on going function." See ¶ [0140] of Kase (emphasis added). Kase further describes "when the user selects the icon 63 shown in FIG. 9, the control unit 13 refers to the previously held priority information to select one of the HDMI control unit 11 and the Ethernet (registered trademark) control unit 12, and transmits controlling information to the recorder 2 via one of the selected HDMI control unit 11 and the Ethernet (registered trademark) control unit 12." See ¶ [0141] of Kase (emphasis added). Kase further describes "since the TV 1 previously holds the priority information indicating which network; namely the HDMI network or the IP network, has a priority, the TV 1 can automatically switch between the HDMI network and the IP network for receiving an input according to an icon selected by the user in the case where the user selects the icon on the screen of the TV 1. This allows the user to operate each apparatus connected via a network, using a control apparatus (the TV 1, for example), eliminating the need for recognizing functions and connection states of each apparatus, which improves usability and operability for the user." See ¶ [0142] of Kase (emphasis added). 
Kase describes that the TV 1 comprises the HDMI control unit 11, the Ethernet control unit 12, the control unit 13, and the connection determining unit 14. Kase further describes that the connection determining unit holds priority information indicating whether the HDMI network or the IP network is used for the communication. Kase further describes that the TV 1 automatically switches between the HDMI network and the IP network based on the priority information. However, Kase does not describe that the control unit 13 of the TV 1 determines whether a device, which is in communication with the TV 1, is enabled to receive a control command via IP. Furthermore, Kase does not describe that the communication with the device, via a non-IP wired interface, is stopped based on the determination that the device is enabled to receive the control command via IP. 
Therefore, amended independent claim 1 is not anticipated by Kase. 
The Applicant submits that amended independent claims 12 and 13 are also not anticipated by Kase at least for the reasons stated above with regard to amended independent claim 1.

Examiner’s response:
First, determining that the IP does not have a priority can be seen as determining that the second information processing device is not enabled to receive the control command via the IP. This leads to the fact that, second, the limitation which states that the communication will be stopped, via the non-IP wired interface of the second communication section, based on the determination that the second information processing device is enabled to receive the wire control command via the IP, is not positively required, as the determination could be made that the second information processing device is not enabled to receive the control command via the IP. Thus, Examiner maintains that claim 1 as currently presented is still obviated by Kase.
Further, in the interests of compact prosecution, Examiner has provided a redundant rejection using the Xiao reference in which the limitation in question is given weight.


Conclusion
Claims 1 and 3-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 14, 2021